Citation Nr: 1700055	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  10-49 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his sister



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 2007 to June 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in which the RO granted service connection for PTSD effective June 26, 2010, and assigned a 10 percent disability rating effective that same date.

In a December 2010 rating decision, the RO granted an increased disability rating of 30 percent for PTSD, effective June 26, 2010.  As the increased disability rating is not the maximum rating available for this disability, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2011, the Veteran testified at a hearing held before a Decision Review Officer, and a transcript of that hearing has been associated with the record.  In February 2012, the Veteran and his sister testified at a videoconference hearing before a Veterans Law Judge, and a transcript of that hearing is of record.  

In May 2014, the Board held that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim was part and parcel of the PTSD increased rating claim and took jurisdiction over the TDIU claim.  The Board remanded the TDIU and PTSD increased rating claims for further development.

In April 2016, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing in February 2012 is currently unavailable and afforded him another opportunity for a Board hearing.  38 C.F.R. § 20.707 (2016).  In May 2016, the Veteran declined an opportunity to have another Board hearing.  
In a January 2015 rating decision, the RO denied entitlement to service connection for a sleep disorder.  The Veteran filed a timely notice of disagreement, and the RO issued a statement of the case in September 2015.  The Veteran, however, did not file a timely substantive appeal.  Though the representative presented written argument on the issue of entitlement to service connection for a sleep disorder in July 2016, the Board does not have jurisdiction over that issue.  38 C.F.R. § 20.200 (2016).  As such, the issues are as stated on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the May 2014 remand, the Board asked for a new VA examination, which was conducted in October 2014.  In a December 2016 written brief presentation, the representative asserted that the Veteran's PTSD had worsened since the October 2014 VA examination.  In light of the above, another VA examination is warranted.  The claim for TDIU "inextricably intertwined" with the issue of an increased rating for PTSD.  Therefore, these issues must be remanded to the RO in accordance with the holding in Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

As the issues are being remanded for other reasons, the AOJ should obtain any additional treatment records from the Omaha VA Medical Center from April 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Omaha VA Medical Center from April 2015 to the present, to include any PTSD group or individual treatment records.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The claims file and a copy of this Remand should be made available to the examiner and reviewed in connection with the examination.  Any medically indicated tests should be accomplished.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner should comment on any functional and occupational impairment caused by the PTSD.

3.  After completing the above action, the AOJ should readjudicate the Veteran's claims, with consideration of all evidence of record.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






	(CONTINUED ON NEXT PAGE)


_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


